DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Claim Status: The Examiner accepts the Claim status of claims 1-10 & 14-18 being pending (claims 1, 9, & 18 being independent). The Examiner confirms the withdrawal of claims 1-8 due to a prior restriction requirement. The Examiner also accepts the cancellation of claims 11-13 and the addition of new independent claim 18. The Examiner further accepts after verification that no new matter has been added due to the amendment of claims 9-10 and the addition of claim 18.
Specification Objection/Title: The Examiner accepts the Title amendment to the clearly descriptive Title on page 7 of Applicant’s response as suggested in the non-Final office action dated 05/20/2022.
102(a)1: The Examiner asserts that Indukuri et al, US 2019/0280047 (Fig. 16) anticipates the amendments of claims 9-10 as well as the addition of independent claim 18. Please see the updated rejection below:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 9-10 & 14-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Indukuri et al, US 2019/0280047 (hereinafter Indukuri). 
Please refer to the annotated Figure below for claims 9-10 & 14-17:

    PNG
    media_image1.png
    592
    882
    media_image1.png
    Greyscale

Regarding Claim 9, Indukuri teaches (Fig. 16) A semiconductor device, comprising: a first metal interconnection (122: called fill metal) on a substrate (a substrate is inherent as the interconnect structure needs something to deposit/grow on which is commonly called a substrate); an electromigration enhancing layer (130) on the first metal interconnection (122); a stop layer (126: first dielectric layer) around the electromigration enhancing layer (130); and a second metal interconnection (132: called second pedestal) and a third metal interconnection (3rd MI) on the electromigration enhancing layer (130).
Regarding Claim 10, Indukuri teaches The semiconductor device of claim 9, further comprising: a first inter-metal dielectric (IMD) layer (120: called interlayer dielectric) around the first metal interconnection (122); a second IMD layer (128: called a second dielectric layer) around the second metal interconnection (132) and the third metal 5interconnection (3rd MI); a first magnetic tunneling junction (MTJ) (110: called memory cell & [0036] teaches that 110 is an MRAM: an MTJ is implicit to an MRAM) on the second metal interconnection (132); and a second MTJ (2nd MTJ) on the third metal interconnection (3rd MI).
Regarding Claim 14, Indukuri teaches The semiconductor device of claim 9, wherein top surfaces of the electromigration enhancing layer (130) and the stop layer (126) are coplanar (Fig. 16).
Regarding Claim 15, Indukuri teaches The semiconductor device of claim 9, wherein the first metal interconnection (122) and the second metal interconnection (132) comprise different materials ([0040] & [0043] teach the different materials 122 & 132 are comprised of).
Regarding Claim 16, Indukuri teaches The semiconductor device of claim 9, wherein the first metal interconnection (122) and the electromigration enhancing layer (130) comprise different materials ([0040] & [0042] teach the different materials 122 & 130 are comprised of).
Regarding Claim 17, Indukuri teaches The semiconductor device of claim 9, wherein the second metal interconnection (132) and the electromigration enhancing layer (130) comprise different materials ([0043] & [0042] teach the different materials 132 & 130 are comprised of, providing a choice of several alternatives of which some elements are different between 132 & 130).
Regarding New Independent Claim 18 (please refer to the annotated Figure below),

    PNG
    media_image2.png
    592
    882
    media_image2.png
    Greyscale

 Indukuri teaches (Fig. 16) A semiconductor device, comprising: a first metal interconnection (122: 1st MI) on a substrate (a substrate is inherent as the interconnect structure needs something to deposit/grow on which is commonly called a substrate); a first electromigration enhancing layer (1st EM) and a second electromigration enhancing layer (2nd EM) on the first metal interconnection (122: 1st MI); a stop layer (126: first dielectric layer) around the first electromigration enhancing layer (1st EM) and the second 30electromigration enhancing layer (2nd EM); and5Appl. No. 15/930,425 Reply to Office action of May 20, 2022a second metal interconnection (2nd MI) on the first electromigration enhancing layer (1st EM).
Related Art
While not relied upon, the Examiner notes the following pertinent art to Applicant’s claimed invention:
US 2020/0136039 A1: Figs. 6, 8, and 9
US 2005/0245065 A1: Fig. 2B
US 7569467 B2: Figs. 1, 8, and 9
US 6441419 B1: Fig. 13
US 2005/0158999 A1: Fig. 1D
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADER M ELMARHOUMI/               Examiner, Art Unit 2826                                                                                                                                                                                         



/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826